--------------------------------------------------------------------------------

Exhibit 10.4
 
SECURITY AGREEMENT
 
 This Security Agreement (this “Security Agreement”), dated as of August 12,
2011, is executed by Helix Wind, Inc., a Nevada corporation (“Guarantor”), in
favor of St. George Investments, LLC, an Illinois limited liability company
(“Secured Party”).
 
A. Guarantor’s parent company, Helix Wind, Corp., a Nevada corporation (“Corp”),
has issued to Secured Party that certain Secured Convertible Promissory Note of
even date herewith in the face amount of $49,297.50 (the “Note”) pursuant to the
terms set forth in that certain Note Purchase Agreement dated as of August 12,
2011, entered into by and between Corp and Secured Party (the “Purchase
Agreement”).
 
B. Pursuant to the Purchase Agreement, Corp has issued a Consolidated Secured
Convertible Promissory Note to Secured Party in the adjusted principal amount of
$525,856.91 (the “Consolidated Note”) as a replacement for the following
promissory notes previously issued by Corp in favor of the Secured Party
(collectively, the “Original Promissory Notes”): (i) Convertible Promissory Note
dated March 31, 2011, in the original principal amount of $65,000, (ii)
Convertible Promissory Note dated April 15, 2011, in the original principal
amount of $65,000, (iii) Convertible Promissory Note dated April 30, 2011, in
the original principal amount of $65,000, (iv) Convertible Promissory Note dated
May 18, 2011, in the original principal amount of $65,000, and (v) Convertible
Promissory Note dated May 31, in the original principal amount of $65,000.
 
C. As a condition to Secured Party’s agreement to enter into the Purchase
Agreement and acquire the Note, Guarantor executed that certain Guaranty of even
date herewith in favor of Secured Party (the “Guaranty”), pursuant to which
Guarantor guarantied all of Corp’s obligations under the Note and the
Consolidated Note.
 
D. Guarantor is a wholly owned subsidiary of Corp and shall materially benefit
from the loan made by Secured Party to Corp that is evidenced by the Note.
 
D.           In order to induce Secured Party to enter into the Purchase
Agreement and extend the credit evidenced by the Note, Guarantor has further
agreed to enter into this Security Agreement and to grant Secured Party the
security interest in the Collateral (as defined below) described below in order
to secure Guarantor’s obligations under the Guaranty.
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Guarantor hereby agrees with Secured Party as follows:
 
1. Definitions and Interpretation.  When used in this Security Agreement, the
following terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
 
 

--------------------------------------------------------------------------------

 
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.
 
“Obligations” means (a) all loans, advances, debts, liabilities and obligations,
howsoever arising, owed by Corp or Guarantor to Secured Party or any affiliate
of Secured Party of every kind and description, now existing or hereafter
arising, whether created by the Note, the Consolidated Note, this Security
Agreement, the Purchase Agreement, any other Transaction Documents (as defined
in the Purchase Agreement), guaranty of payment or other contract or by a
quasi-contract, tort, statute or other operation of law, whether incurred
directly to Secured Party or as an affiliate of Secured Party or acquired by
Secured Party or an affiliate of Secured Party by purchase, pledge or otherwise,
(b) all costs and expenses, including attorneys’ fees, incurred by Secured Party
or any affiliate of Secured Party in connection with the Note, the Consolidated
Note, or in connection with the collection of any portion of the indebtedness
described in the foregoing clause (a), (c) the payment of all other sums, with
interest thereon, advanced in accordance herewith to protect the security of
this Security Agreement, (d) the performance of the covenants and agreements of
Guarantor contained in this Security Agreement and all other Transaction
Documents, (e) the performance of the covenants and agreements of Corp contained
in the Transaction Documents, and (f) all interest, fees, charges, expenses,
attorneys’ fees and costs and accountants’ fees and costs chargeable to and
payable by Guarantor hereunder and thereunder, in each case, whether direct or
indirect, absolute or contingent, due or to become due, and whether or not
arising after the commencement of a proceeding under Title 11 of the United
States Code (11 U.S.C. Section 101 et seq.), as amended from time to time
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding.
 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings for which adequate reserves have been
established; (c) Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security; (d) Liens in favor of Secured Party under this
Security Agreement; (e) Liens in an aggregate amount not exceeding $5,000.00
securing obligations under a capital lease if such Liens do not extend to
property other than the property leased under such capital lease; and (f) Liens
in an aggregate amount not exceeding $5,000.00  upon any equipment acquired or
held by Guarantor to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition of such equipment,
so long as such Lien extends only to the equipment financed, and any accessions,
replacements, substitutions and proceeds (including insurance proceeds) thereof
or thereto.
 
 
2

--------------------------------------------------------------------------------

 
“UCC” means the Uniform Commercial Code as in effect in the State of Nevada from
time to time.
 
  Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.
 
2. Grant of Security Interest.  As security for the Obligations, Guarantor
hereby pledges to Secured Party and grants to Secured Party a security interest
in all right, title and interests of Guarantor in and to the property described
in Schedule A hereto and all proceeds, products, and accessions thereof
(collectively, the “Collateral”).
 
3. Authorization to File Financing Statements.  Guarantor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction or other jurisdiction of
Guarantor any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non-United States jurisdiction, if
applicable) such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Guarantor
is an organization, the type of organization and any organization identification
number issued to Guarantor. Guarantor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request. Secured Party is further
authorized to make any necessary filings with the United States Patent and
Trademark Office and any other applicable office to perfect its security
interest in any patents, trademarks, copyrights and other intellectual property
included in the Collateral.
 
4. General Representations and Warranties.  Guarantor represents and warrants to
Secured Party that (a) Guarantor is a wholly owned subsidiary of Corp, (b)
Guarantor shall materially benefit from the financial accommodations granted to
Corp via Secured Party’s purchase of the Note, (c) Guarantor is the owner of the
Collateral and that no other person has any right, title, claim or interest (by
way of Lien or otherwise) in, against or to the Collateral, other than Permitted
Liens, (d) upon the filing of UCC-1 financing statements with the Nevada
Secretary of State, Secured Party shall have a perfected security interest in
the Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, except for Permitted Liens, and (e) the Liens in favor
of Security Party under this Agreement are senior in priority to any other Lien
granted to or arising in favor of any third party under the Uniform Commercial
Code.
 
5. Additional Covenants.  Guarantor hereby agrees:
 
(a) to perform all acts that may be necessary to maintain, preserve, protect and
perfect in the Collateral, the Lien granted to Secured Party therein, and the
perfection and priority of such Lien, except for Permitted Liens;
 
(b) to procure, execute and deliver from time to time any endorsements,
assignments, financing statements and other writings reasonably deemed necessary
or appropriate by Secured Party to perfect, maintain and protect Secured Party’s
Lien hereunder and the priority thereof;
 
 
3

--------------------------------------------------------------------------------

 
(c) to provide at least fifteen (15) days prior written notice to Secured Party
of any of the following events: (i) any changes or alterations of Guarantor’s
name, (ii) any changes with respect to Guarantor’s address or principal place of
business, (iii) any reorganization, merger or consolidation involving Guarantor,
(iv) any change to the jurisdiction under which Guarantor is organized, (v) any
adverse change in the condition of any Collateral, (vi) any adverse change to
Secured Party’s interest in the Collateral, (vii) any Lien arising against the
Collateral, other than a Permitted Lien, provided that any Permitted Liens
arising under the Uniform Commercial Code shall be disclosed to Secured Party,
(viii) change to Secured Party’s interest  or Secured Party’s, or (ix) the
formation of any subsidiaries of Guarantor;
 
(d) upon Secured Party’s request, to endorse, assign and deliver any promissory
notes included in the Collateral to Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as Secured Party
may from time to time specify;
 
(e) to the extent the Collateral is not delivered to Secured Party pursuant to
this Security Agreement, to keep the Collateral at the principal office of
Guarantor and not to remove the Collateral from such location without providing
at least thirty (15) days prior written notice to the Secured Party; and
 
(f) not to sell or otherwise dispose, or offer to sell or otherwise dispose, of
the Collateral or any interest therein, other than inventory in the ordinary
course of Guarantor’s business.
 
6. Authorized Action by Secured Party.  Guarantor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Guarantor or any third party for
failure so to do) any act which Guarantor is obligated by this Security
Agreement to perform, and to exercise such rights and powers as Guarantor might
exercise with respect to the Collateral, including the right to (a) collect by
legal proceedings or otherwise and endorse, receive and receipt for all
dividends, interest, payments, proceeds and other sums and property now or
hereafter payable on or on account of the Collateral; (b) execute and file UCC
financing statements and other documents, instruments and agreements required
hereunder; and (c) take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or useful to accomplish the
purposes of this Security Agreement. The powers conferred on Secured Party under
this Section 6 are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers. Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither Secured Party nor any of its stockholders,
directors, officers, managers, employees or agents shall be responsible to
Guarantor for any act or failure to act, except with respect to Secured Party’s
own gross negligence or willful misconduct.
 
7. Default and Remedies.
 
(a) Default.  Guarantor shall be deemed in default under this Security Agreement
upon the occurrence of an Event of Default (as defined in the Note and the
Consolidated Note), provided Guarantor has not cured such Event of Default as
provided in the Guaranty.
 
 
4

--------------------------------------------------------------------------------

 
(b) Remedies.  Upon the occurrence of any such Event of Default, Secured Party
shall have the rights of a secured creditor under the UCC, all rights granted by
this Security Agreement and by law, including, without limiting the foregoing,
(i) the right to require Guarantor to assemble the Collateral and make it
available to Secured Party at a place to be designated by Secured Party, and
(ii) the right to take possession of the Collateral, and for that purpose
Secured Party may enter upon premises on which the Collateral may be situated
and remove the Collateral therefrom.  Guarantor hereby agrees that ten (10)
days’ notice of a public sale of any Collateral or notice of the date after
which a private sale of any Collateral may take place is reasonable.  In
addition, Guarantor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of Secured Party’s rights and
remedies hereunder, including, without limitation, Secured Party’s right
following an Event of Default to take immediate possession of Collateral and to
exercise Secured Party’s rights and remedies with respect thereto.  Secured
Party may also have a receiver appointed to take charge of all or any portion of
the Collateral and to exercise all rights of Secured Party under this
Agreement.  Secured Party may exercise any of its rights under this Section 7(b)
without demand or notice of any kind.  The remedies in this Security Agreement,
including without limitation this Section 7(b), are in addition to, not in
limitation of, any other right, power, privilege, or remedy, either in law, in
equity, or otherwise, to which Secured Party may be entitled.  No failure or
delay on the part of Secured Party in exercising any right, power, or remedy
will operate as a waiver thereof, nor will any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right hereunder.  All of Secured Party’s rights and remedies, whether
evidenced by this Agreement or by any other agreement, instrument or document
shall be cumulative and may be exercised singularly or concurrently.
 
(c) Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Guarantor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (i) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (ii) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as Guarantor, for expressions of interest in acquiring all or any
portion of the Collateral, (vii) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (viii) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (ix) to dispose of assets in wholesale rather than retail
markets, (x) to disclaim disposition warranties, (xi) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the UCC in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to Guarantor or to impose
any duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.
 
5

--------------------------------------------------------------------------------

 
(d) Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:
 
(i) First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;
 
(ii) Second, to the payment to Secured Party of the amount then owing or unpaid
under the Note and/or the Consolidated Note (to be applied first to accrued
interest and second to outstanding principal); and
 
(iii) Third, to the payment of the surplus, if any, to Corp, itssuccessors and
assigns, or to whosoever may be lawfully entitled to receive the same.
 
In the absence of final payment and satisfaction in full of all of the
Obligations, Guarantor shall remain liable for any deficiency.
 
8. Miscellaneous.


(a) Notices.  Except as otherwise provided herein, all notices, requests,
demands, consents, instructions or other communications to or upon Guarantor or
Secured Party under this Security Agreement shall be directed as set forth below
(or as the recipient thereof shall otherwise have directed in writing in
accordance herewith) in a manner set forth below and will be deemed effectively
given the earlier of (i) when received, (ii) when delivered personally,
(iii) one business day after being delivered by facsimile, email or other form
of electronic communication (with receipt of appropriate confirmation), (iv) one
business day after being deposited with an overnight courier service of
recognized standing, or (v) three days after being deposited in the U.S. mail,
first class with postage prepaid.


Guarantor:                          Helix Wind, Inc.
 Attn: James Tilton
13125 Danielson Street
San Diego, California  92064


 
6

--------------------------------------------------------------------------------

 
Secured Party:                    St. George Investments, LLC
Attn: John M. Fife
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


With a copy to (which shall not constitute notice):


Carman Lehnhof Israelsen LLP
Attn: Jonathan K. Hansen
4626 North 300 West, Suite 160
Provo, Utah 84604
 
(b) Nonwaiver.  No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
(c) Amendments and Waivers.  This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Guarantor and Secured Party. Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.
 
(d) Assignment.  This Security Agreement shall be binding upon and inure to the
benefit of Secured Party and Guarantor and their respective successors and
assigns; provided, however, that Guarantor may not sell, assign or delegate
rights and obligations hereunder without the prior written consent of Secured
Party.
 
(e) Cumulative Rights, etc.  The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, or the Note, the Consolidated Note, or
the Guaranty, all of which rights, powers, and remedies shall be cumulative and
may be exercised successively or concurrently without impairing Secured Party’s
rights hereunder.  Guarantor waives any right to require Secured Party to
proceed against any person or entity or to exhaust any Collateral or to pursue
any remedy in Secured Party’s power.
 
(f)            Partial Invalidity.  If any part of this Security Agreement is
construed to be in violation of any law, such part shall be modified to achieve
the objective of the parties to the fullest extent permitted and the balance of
this Agreement shall remain in full force and effect.
 
(g) Expenses.  Guarantor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with the custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Security
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(h) Entire Agreement.  This Security Agreement and the other Transaction
Documents, taken together, constitute and contain the entire agreement of
Guarantor and Secured Party with respect to this particular matter and supersede
any and all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.
 
(i) Governing Law; Venue.  Except as otherwise specifically set forth herein,
the parties expressly agree that this Agreement shall be governed solely by the
laws of the State of Illinois, without regard to its principles of conflict of
laws. Guarantor hereby expressly consents to the personal jurisdiction of the
state and federal courts located in or about Cook County, Illinois for any
action or proceeding arising from or relating to this Agreement, waives, to the
maximum extent permitted by law, any argument that venue in any such forum is
not convenient, and agrees that any such action or proceeding shall only be
venued in such courts.
 
(j) Counterparts.  This Security Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument.  Facsimile copies of signed signature pages will be
deemed binding originals.
 
(k) Termination of Security Interest.  Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Guarantor. Upon such termination, Secured
Party hereby authorizes Guarantor to file any UCC termination statements
necessary to effect such termination and Secured Party, at Guarantor’s expense,
will execute and deliver to Guarantor any additional documents or instruments as
Guarantor shall reasonably request to evidence such termination.
 
[Remainder of page intentionally left blank]
 
 
 
 
 


 
 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Secured Party and Guarantor have caused this Security
Agreement to be executed as of the day and year first above written.
 
 

 
SECURED PARTY:
         
ST. GEORGE INVESTMENTS, LLC
         
By: Fife Trading, Inc., Manager
         
 
By:
/s/ John M. Fife       John M. Fife, President  




 
GUARANTOR:
         
HELIX WIND, INC.
         
 
By:
/s/ Kevin K. Claudio       Name: Kevin K. Claudio       Title: Chief Financial
Officer          







 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
TO SECURITY AGREEMENT
 
All right, title, interest, claims and demands of Guarantor in and to the
following property:
 
(i) All goods and equipment now owned or hereafter acquired, including, without
limitation, all equipment, computer equipment, office equipment, machinery,
fixtures, vehicles, and any interest in any of the foregoing, and all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing, wherever located;
 
(ii) All inventory now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Guarantor’s custody or possession or in
transit and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and
Guarantor’s books relating to any of the foregoing;
 
(iii) All accounts receivable, contract rights, general intangibles, health care
insurance receivables, payment intangibles and commercial tort claims, now owned
or hereafter acquired, including, without limitation, all patents, patent rights
(and applications and registrations therefor), trademarks and service marks (and
applications and registrations therefor), inventions, copyrights, mask works
(and applications and registrations therefor), trade names, trade styles,
software and computer programs including source code, trade secrets, methods,
processes, know how, drawings, specifications, descriptions, and all memoranda,
notes, and records with respect to any research and development, goodwill,
license agreements, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, computer
disks, computer tapes, literature, reports, catalogs, design rights, income tax
refunds, payments of insurance and rights to payment of any kind and whether in
tangible or intangible form or contained on magnetic media readable by machine
together with all such magnetic media;
 
(iv) All now existing and hereafter arising accounts, contract rights,
royalties, license rights and all other forms of obligations owing to Guarantor
arising out of the sale or lease of goods, the licensing of technology or the
rendering of services by Guarantor (subject, in each case, to the contractual
rights of third parties to require funds received by Guarantor to be expended in
a particular manner), whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Guarantor and Guarantor’s books relating
to any of the foregoing;
 
(v) All documents, cash, deposit accounts, letters of credit, letter of credit
rights, supporting obligations, certificates of deposit, instruments, chattel
paper, electronic chattel paper, tangible chattel paper and investment property,
including, without limitation, all securities, whether certificated or
uncertificated, security entitlements, securities accounts, commodity contracts
and commodity accounts, and all financial assets held in any securities account
or otherwise, wherever located, now owned or hereafter acquired and Guarantor’s
books relating to the foregoing;
 
(vi) All other goods and personal property of Guarantor, wherever located,
whether tangible or intangible, and whether now owned or hereafter acquired; and
 
(vii) Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.
 
 

--------------------------------------------------------------------------------

 
 
 